UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6866


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

THOMAS MATHERLY,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02205-BR-JG)


Submitted:   March 7, 2013                 Decided:   March 14, 2013


Before MOTZ, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Seth M. Wood, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Matherly   appeals    the    district    court’s    order

committing him as a sexually dangerous person under the Adam

Walsh Child Protection and Safety Act of 2006, 18 U.S.C. § 4248

(2006).   We have reviewed the record, and we affirm.

            Matherly first asserts two constitutional challenges

to his commitment, claiming that the civil commitment statute,

18    U.S.C.    § 4248,     levies     an    unconstitutional          criminal

punishment, and that § 4248 violates equal protection principles

by   limiting   its   application    only   to    prisoners.     As    Matherly

concedes, however, both of these arguments are foreclosed by

this Court’s decision in United States v. Timms, 664 F.3d 436

(4th Cir.), cert. denied, 133 S. Ct. 189 (2012).

            The remaining portion of Matherly’s appeal consists of

his argument that the district court committed clear error in

certifying him as a sexually dangerous person.            In this respect,

the district court’s factual findings are reviewed for clear

error, while its legal conclusions are reviewed de novo.                 United

States v. Hall, 664 F.3d 456, 462 (4th Cir. 2012).                    Where the

district court’s factual findings are based on its evaluation of

conflicting expert testimony, we are “especially reluctant” to

set aside its determinations.             Id. (internal quotation marks

omitted).



                                      2
           Given Matherly’s concession that he previously engaged

in child molestation and suffers from a serious mental disorder,

the Government was required to prove by clear and convincing

evidence only that Matherly “would have serious difficulty in

refraining from sexually violent conduct or child molestation if

released.”     18 U.S.C. § 4247(a)(6) (2006); see Hall, 664 F.3d at

463.     The     “serious     difficulty”     prong    of    the     certification

proceeding refers to the degree of an individual’s “volitional

impairment;” that is, his “ability to refrain from acting upon

his deviant sexual interests.”           Hall, 664 F.3d at 463.

           Matherly     initially    argues      that,      given    that    he   had

never committed a hands-on offense, the district court’s sexual

dangerousness conclusion was based only upon Matherly’s deviant

sexual fantasies and thoughts, and not because of any of his

past conduct.       Proceeding on this assumption, Matherly argues

that the district court’s analysis effectively eviscerated the

requirement      that   the    Government     prove    not    only     his    mental

illness (i.e., his pedophilic desires) but also that he would

have   serious    difficulty     restraining     himself      from    acting      upon

such urges.

           But     Matherly      misconstrues         the    district        court’s

reasoning.       The district court plainly rested its decision on

Matherly’s     active    conduct    in       furtherance     of      his    desires,

observing that he “took measures to feed his compulsions and

                                         3
fantasies       about       kidnapping         and     raping       a      young     child”    by

travelling to the mall and to a nearby elementary school and

“actively      thinking          about   how     he    could    lure        [young    children]

away.”        Because the court specifically found that Matherly had

“taken active steps toward actually molesting a child” and that

“Matherly’s          own    past     conduct”         demonstrated          his     significant

inability to control his deviant sexual desires, Matherly is

mistaken in arguing that the district court’s analysis equated

the mere possession of strong, deviant fantasies with sexual

dangerousness.

               Matherly next asserts that the district court erred in

“ignoring or otherwise failing to account for [a] substantial

body     of    contradictory            evidence”       that    did        not     support    its

decision       that    he    is     sexually         dangerous.            United    States    v.

Wooden, 693 F.3d 440, 461 (4th Cir. 2012).                               We have thoroughly

examined the record in light of Matherly’s contentions, and we

disagree.        “[E]valuating           the     credibility          of    experts    and    the

value of their opinions is . . . a function best committed to

the district courts,” and we see no reason to second-guess the

district       court’s       decision       to       credit     the      testimony      of    the

Government’s         experts       instead       of   that     of     Matherly’s       experts.

Hall,    664     F.3d       at    462    (internal       quotation          marks     omitted).

Because       “the     district         court’s       account       of     the     evidence    is

plausible in light of the record viewed in its entirety,” we

                                                 4
agree with the Government that the district court’s conclusions

do not amount to clear error.       Id.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     5